DETAILED ACTION
The RCE filed October 25, 2022 has been entered. Claims 1-20 are pending. Claims 1, 12 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosogi et al. (US 2009/0240900).
Regarding independent claims 1, 12 and 20, the claimed limitation(s) is well-known technology for a type of memory (e.g., SRAM) for its purpose. For example, Sosogi et al. in FIG. 2 disclose a memory device, comprising: 
a memory array (34); 
a column selection circuit (92) coupled to the memory array, wherein the column selection circuit is configured to generate a column selection signal; 
a sense amplifier (SAMP) configured to receive data signals from the memory array; and 
an enable signal generating circuit (21, 52 and 91-93) including an inverter, wherein the inverter is configured to receive a first enable signal at an input thereof and to generate a second enable signal at an output thereof (see EXAMINER’S MARUP below); 
wherein the column selection circuit generates the column selection signal based on the first enable signal, and wherein the sense amplifier is configured to receive a data signal from the memory array in response to the second enable signal (see EXAMINER’S MARUP below).

    PNG
    media_image1.png
    678
    756
    media_image1.png
    Greyscale

Regarding claims 2-5, e.g., FIG. 2 and accompanying disclosure of Sosogi et al. disclose the limitations of claims 2-5.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over e.g., Sosogi et al. (US 2009/0240900).
Regarding claims 6-9, Sosogi et al. teach the limitations of claim 1. 
Sosogi et al. do not explicitly disclose the sense amplifier circuitry.
However, the claimed limitations of claims 6-7 are a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Clark et al. (US 2013/0111282), FIG. 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize inverter outputs in sense amplifier because these conventional technology are well established in the art of the memory devices.
Regarding claim 10, Sosogi et al. teach the limitations of claim 1.
Sosogi et al. further teach the enable signal generating circuit is configured to generate the first enable signal based on an input enable signal (see e.g., FIG. 2 and accompanying disclosure). 
Further generating enable signal based on input enable signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Onuki et al. (US 2021/0273110), FIG. 1 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize address signals to generate control signals because these conventional technology are well established in the art of the memory devices.
Regarding claim 11, Sosogi et al. teach the limitations of claim 1.
Sosogi et al. do not explicitly disclose the limitations of claim 11.
However, the memory array comprises a top memory bank and a bottom memory bank, wherein the column selection signal is based on the first enable signal, an address signal, and a bank selection signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Ono et al. (US 2009/0273961), FIG. 9A and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory bank structure in a memory device because these conventional technology are well established in the art of the memory devices.

Regarding dependent claims 13-19 are rejected for the same reason set forth above as applied to claims 1-11.

Response to Argument
Applicant’s RCE filed 10/25/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. US 2002/0181301 – FIG. 2 and accompanying disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137. The examiner can normally be reached M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825